Section 1, Article V, of the State Constitution, as amended in 1914, provides that the "Judicial power of the State shall be vested in a Supreme Court, Circuit Court, Court of Record of Escambia County, Criminal Courts, County Courts, County Judges and Justices of the Peace and such other Courts or Commissions as the Legislature may from time to time ordain and establish."
The object of the amendment was to authorize the legislature to provide additional courts "from time to time" as may be required for the due exercise of "the judicial power of the State" so that "right and justice may be administered without sale, denial or delay," as required by Section *Page 213 
4 of the Declaration of Rights. The quoted section of the Constitution as amended contemplates that when the legislature does "ordain and establish" "other courts" than those specified in the section, such "other courts" shall be vested with a portion of "the judicial power of the State," that had theretofore vested in the courts specifically named in the Constitution. Otherwise no purpose could be served in authorizing "other courts" to be "ordained and established" by the legislature. Surely the organic amendment did not intend that courts may be established without any jurisdiction, when the other courts already established could not dispose of all of the cases within their organic jurisdiction. The amended section specifically provides that the judicial power of the State shall be vested in named courts and in "other courts" to be established. The portion of "the judicial power of the State" "to be vested in" such "other courts" when "ordained and established" is of course to be determined by the law-making power of the State, subject to controlling provisions of the Constitution. In view of the amended organic provision that "judicial power of the State" may be vested in "such other courts * * * as the legislature may from time to time ordain and establish," as well as in the courts named in the section, the legislature may by law establish "other courts" and confer upon them such appropriate jurisdiction as is not forbidden by the Constitution. While an organic provision giving a named court "exclusive" jurisdiction of stated classes of causes might in effect forbid the exercise of that exclusive jurisdiction by another court; yet an organic provision giving a named court jurisdiction, but not exclusive jurisdiction, ofall cases of a stated class, may not forbid the legislature to give to another court, established under the organic provision, concurrent jurisdiction with the court that has jurisdiction *Page 214 
but not exclusive jurisdiction of all such cases. If this is not so, "other courts" that "the legislature may from time to time ordain and establish" cannot be vested with "judicial power of the State" as is expressly provided in amended Section 1 of Article V.
The amended, like the original organic section specifically provides that the judicial power of the State shall be vested in a Supreme Court, Circuit Courts, * * * "Criminal Courts" * * * c. "Criminal Courts of Record" are not named in the section, but they may be established by the legislature under Section 24 of Article V. The "Courts of Crimes" established by Chapter 11975, Acts of 1927, are "Criminal Courts" as enumerated in amended Section 1 of Article V, and if that is not sufficient warrant for their creation, they may be established as "other courts" authorized by the organic section.
The Constitution does not establish the "Criminal Courts" referred to in the original and amended Section 1 of Article V; and it does not define the jurisdiction of "Criminal Courts," though the Constitution does define the jurisdiction of "Criminal Courts of Record" that may be established by the legislature, under Section 24, Article V.
As Section 24 of Article V specifically authorizes the legislature to establish "Criminal Courts of Record," the "Criminal Courts" specified in Section 1 of Article V may refer to other courts having criminal jurisdiction that may be established by the legislature, even though no jurisdiction for "Criminal Courts" is defined in the Constitution, while the jurisdiction of "Criminal Courts of Record" that may be established by the Legislature is defined in Section 25, Article V, of the Constitution. A "Court of Crimes" established by Chapter 11975, Acts of 1927, is given jurisdiction in criminal cases and if not one of the "Criminal *Page 215 
Courts," specifically referred to in the Constitution, it is one of the "other courts" the legislature is authorized to establish. The legislature may define the jurisdiction of courts that are duly created by it, where such jurisdiction is not defined by the Constitution in such terms as to exclude legislative action in the premises. See Section 13 of Article XVIII, Constitution.
Whether a "Court of Crimes" established by Chapter 11975, Acts of 1927 is a "Criminal Court" within the meaning of the organic section, or is one of the "other courts" that the Legislature may establish, it is designed by the Constitution to exercise a portion of "the judicial power of the State," and the jurisdiction of a court so established may be defined by the Legislature, even though the jurisdiction so defined is made concurrent with that of another court, having under the Constitution jurisdiction of all cases of a stated class, when the jurisdiction of the other court is not madeexclusive by the Constitution.
Under Sections 24 and 26 of Article V of the Constitution the Legislature may establish and may abolish a criminal court of record; and when a criminal court of record is established by the Legislature, its jurisdiction is defined by the Constitution; but such jurisdiction is not definitely made exclusive; and since the amendment to Section 1 of Article V authorizing the Legislature to establish other courts than those specified in the Constitution, in all of which courts the same organic section vests "the judicial power of the State," the Constitution by necessary implication authorizes the Legislature to define the jurisdiction of courts established by it, provided the exclusive jurisdiction of courts given by the Constitution is not interfered with. Any jurisdiction conferred will be already exercised by existing courts. Where the jurisdiction of the preexisting court is not madeexclusive by the Constitution, *Page 216 
concurrent jurisdiction with such court may be given to the court established by the Legislature, in order that the court established by the Legislature shall be vested with a portion of "the judicial power of the State," as is expressly provided by the organic section that gives the Legislature authority to establish other courts than those enumerated in the Constitution.
The manifest intent of Section 1 of Article V as amended is that "the judicial power of the State shall be vested in" the enumerated courts "and in such other courts" as the Legislature may establish; and that the jurisdiction of the portion of "the judicial power of the State" that shall be exercised by the courts established by the Legislature, shall be defined by statute provided the jurisdiction of any court that is definitely made exclusive by the Constitution shall not be invaded. This is necessarily the intent of the organic section even though it does not expressly authorize the Legislature to fix or regulate the jurisdiction of the "other courts" that may be established by statute.
The statute establishing a court of crimes is authorized by the Constitution; and the provisions of the statute conferring upon such court concurrent jurisdiction with the Criminal Court of Record in misdemeanor cases, is within the intent and contemplation of amended Section 1 of Article V of the Constitution of the State of Florida. Any apparent or real ambiguity or inconsistency that may be in the statute, does not affect its validity under the Constitution or destroy its efficiency, particularly in view of the powers of the Judge of the Criminal Court of Record under the Constitution over cases within the jurisdiction of that court.
STRUM AND BUFORD, J. J., concur.